UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6911


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VICTOR WARDELL WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:06-cr-00038-DKC-1; 8:08-cv-02830-DKC)


Submitted:   November 18, 2010             Decided:   November 30, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Victor Wardell Wright, Appellant Pro Se.       Barbara Suzanne
Skalla, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Victor       Wardell   Wright       seeks    to    appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)   motion.         The   order     is     not    appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating         that    reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.   Cockrell,         537   U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Wright has not made the requisite showing.

Accordingly,       we    deny    Wright’s       motion    for       a   certificate       of

appealability and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately




                                            2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3